^ (U


                           of-ike.
                               ra
                                          p
                                         2-01*0


                                          c.




                    id   a;£




         M(cJ-tk^




                         7*2.

              y
                                ktve>c*pfan\e*
  p^T,



                                                        .■: "":


                                                   r
                                                  rvi

                                                        -   ...   .




                                                  cn
                      ey


             771*^2, 7&*j fo to*


                                   *>



         p                         W .-fo/jt


-/rue.
                                                          1



                                                ^a   i


                                                     en
                                                     en




                 SB-'.   ,x.i. M-l I IV/:..)W
-->■*   .,-■■■